Filed 10/28/22 P. v. Kardasz CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B317551

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. SA101839)
         v.

JOHN KARDASZ,

         Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of
Los Angeles County, William L. Sadler, Judge. Affirmed.
      Adrian Dresel-Velasquez, under appointment by the Court
of Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.

                                 _______________________
      John Kardasz appeals from the judgment entered following
his conviction by a jury of aggravated assault. No arguable
issues have been identified following review of the record by
Kardasz’s appointed appellate counsel or our own independent
review. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       Kardasz was charged by information with assault by means
of force likely to produce great bodily injury (Pen. Code, § 245,
subd. (a)(4)) with the additional allegation he had personally
inflicted great bodily injury on his victim (Pen. Code, § 12022.7,
subd. (a)).
       According to the People’s evidence at trial, Kardasz and
Samir Goli were involved in a fight at a bar. Goli pushed
Kardasz after Kardasz bumped into him several times; Kardasz
punched Goli in the face; Goli returned the blow. The bar’s
security staff told Kardasz, Goli and their companions to leave.
       Once outside, as Goli was calling a car service, Kardasz and
another individual approached Goli from behind, and Kardasz
punched Goli in the head. Goli fell, hitting his chin on the
pavement. Kardasz then kicked Goli in the head before leaving
the area.
       Testifying in his defense Kardasz insisted Goli had
instigated the fight inside the bar by making fun of an argument
Kardasz had with his girlfriend. The outside altercation was
chaotic mutual combat.
       The jury found Kardasz guilty of aggravated assault but
was unable to reach a verdict on the great bodily injury
enhancement. The court suspended imposition of sentence and
placed Kardasz on formal probation on condition he serve
365 days in county jail. Kardasz filed a timely notice of appeal.




                                 2
                         DISCUSSION
      We appointed counsel to represent Kardasz in this appeal.
After reviewing the record, counsel filed a brief raising no issues.
Appointed counsel advised Kardasz on September 22, 2022 that
he could personally submit any contentions or issues he wanted
the court to consider. We have received no response.
      We have examined the record and are satisfied appellate
counsel for Kardasz has complied with counsel’s responsibilities
and there are no arguable issues. (Smith v. Robbins (2000)
528 U.S. 259, 277-284; People v. Kelly (2006) 40 Cal.4th 106, 118-
119; People v. Wende (1979) 25 Cal.3d 436, 441-442.)
                         DISPOSITION
      The judgment is affirmed.



                                     PERLUSS, P. J.
We concur:



             SEGAL, J.



             FEUER, J.




                                 3